

 
Exhibit 10.2

 
 
Sponsor Support Agreement
 
 
among
 
 
PACIFIC ETHANOL HOLDING CO. LLC,
as the Borrowers' Agent,
 
 
PACIFIC ETHANOL, INC.,
as the Sponsor,
 
 
and
 
 
WESTLB AG, NEW YORK BRACH
as the Administrative Agent
 
 
Dated as of February 27, 2007
 
 
 
 


--------------------------------------------------------------------------------

 


TABLE OF CONTENTS

 

  Page     ARTICLE I               DEFINITIONS AND INTERPRETATION 2      
Section 1.01.
Definitions
2
Section 1.02.
Credit Agreement Definitions
5
Section 1.03.
Rules of Interpretation
5
Section 1.04.
Release
5
     
ARTICLE II              PROJECT COMPLETION DEFICIENCY
6
     
Section 2.01.
Sponsor's Completion Undertaking
6
Section 2.02.
Action to be Taken by the Borrowers
6
Section 2.03.
Deficiency Notices
6
Section 2.04.
Sponsor's Deficiency Funding Obligation
7
Section 2.05.
No Obligation of the Administrative Agent
8
Section 2.06.
Termination of Sponsor's Funding Obligations
8
     
ARTICLE III            WARRANTY OBLIGATIONS
8
     
Section 3.01.
Sponsor's Warranty Undertaking
8
Section 3.02.
Action to be Taken by the Borrowers
9
Section 3.03.
Warranty Notices
9
Section 3.04.
Sponsor's Warranty Performance Obligations
10
Section 3.05.
Sponsor's Warranty Funding Obligations
10
Section 3.06.
Independent Obligations
11
Section 3.07.
No Obligation of the Administrative Agent
11
Section 3.08.
Termination of Sponsor's Warranty Obligations; Cap
11
     
ARTICLE IV             PROVISIONS APPLICABLE TO ALL FUNDINGS
11
     
Section 4.01.
Acceleration of Senior Debt Obligations
11
Section 4.02.
Adjustments to Warranty Funding Cap and Sponsor Funding Cap
12
     
ARTICLE V              REPRESENTATIONS, WARRANTIES AND COVENANTS
13
     
Section 5.01.
Sponsor's Representations and Warranties
13
Section 5.02.
Survival and Administrative Agent Reliance
14
Section 5.03.
Rights and Remedies not Limited
14
Section 5.04.
Sponsor Obligations
14
Section 5.05.
Accounting Matters
14
     

 
i

--------------------------------------------------------------------------------


 

    Page      
ARTICLE VI             SAVING PROVISIONS
15
     
Section 6.01.
Additional Security
15
Section 6.02.
Taxes
15
Section 6.03.
Subrogation
15
Section 6.04.
Waiver of Defenses
16
Section 6.05.
Continuing and Unconditional Obligations
18
Section 6.06.
Bankruptcy
19
     
ARTICLE VII           MISCELLANEOUS
20
     
Section 7.01.
Amendments, Etc
20
Section 7.02.
Applicable Law; Jurisdiction; Etc
20
Section 7.03.
Benefits of Agreement
22
Section 7.04.
Expenses
22
Section 7.05.
Interest
22
Section 7.06.
Counterparts; Effectiveness
22
Section 7.07.
Entire Agreement
23
Section 7.08.
No Waiver; Cumulative Remedies
23
Section 7.09.
Notices and Other Communications
23
Section 7.10.
Reinstatement
24
Section 7.11.
Rights of the Administrative Agent
25
Section 7.12.
Severability
25
Section 7.13.
Successions and Assignments
25
Section 7.14.
Survival
25
Section 7.15.
Time
25
Section 7.16.
Waiver of Litigation Payments
25
Section 7.17.
Term of Agreement
25



Exhibit A-1 Form of Deficiency Notice Issued by the Administrative Agent
 
Exhibit A-2 Form of Deficiency Notice Issued by Borrower
 
Exhibit B-1 Form of Warranty Notice Issued by the Administrative Agent
 
Exhibit B-2 Form of Warranty Notice Issued by Borrower
 
 
ii

--------------------------------------------------------------------------------



 
SPONSOR SUPPORT AGREEMENT
 
This SPONSOR SUPPORT AGREEMENT, dated as of February 27, 2007 (this
"Agreement"), is entered into by and among PACIFIC ETHANOL HOLDING CO. LLC, a
Delaware limited liability company (the "Borrowers' Agent"), PACIFIC ETHANOL,
INC., a Delaware corporation (the "Sponsor") and WESTLB AG, NEW YORK BRANCH, in
its capacity as administrative agent for the Lenders (together with its
successors, designees and assigns in such capacity, the "Administrative Agent").
 
RECITALS
 
WHEREAS, the Borrowers' Agent, Pacific Ethanol Madera LLC, a Delaware limited
liability company ("Madera"), Pacific Ethanol Columbia, LLC, a Delaware limited
liability company ("Boardman"), Pacific Ethanol Stockton, LLC, a Delaware
limited liability company ("Stockton"), Pacific Ethanol Imperial, LLC, a
Delaware limited liability company ("Brawley") and Pacific Ethanol Magic Valley,
LLC, a Delaware limited liability company ("Burley" and, together with the
Borrowers' Agent, Madera, Boardman, Stockton, and Brawley, the "Borrowers") have
entered into that certain Credit Agreement, dated as of the date hereof (as
amended, amended and restated, restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among the Borrowers, the Borrowers'
Agent, each of the Lenders from time to time party thereto, the Administrative
Agent, WESTLB AG, NEW YORK BRANCH, as collateral agent for the Lenders, UNION
BANK OF CALIFORNIA, N.A., as accounts bank, WESTLB AG, NEW YORK BRANCH, as lead
arranger and sole bookrunner, MIZUHO CORPORATE BANK, LTD., as lead arranger and
co-syndication agent, CIT CAPITAL SECURITIES LLC, as lead arranger and
co-syndication agent, CÖÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
"RABOBANK NEDERLAND", NEW YORK BRANCH, as lead arranger and co-documentation
agent, and BANCO SANTANDER CENTRAL HISPANO S.A, NEW YORK BRANCH, as lead
arranger and co-documentation agent, pursuant to which, among other things, the
Lenders have made loans to, and for the benefit of, the Borrowers;
 
WHEREAS, as of the date hereof, the Sponsor indirectly owns one hundred percent
(100%) of all issued and outstanding membership interests in the Borrowers; and
 
WHEREAS, it is a requirement under the Credit Agreement that the parties hereto
execute and deliver this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the promises contained herein, and to induce
the Lenders to enter into the Credit Agreement and to make the advances of
credit to the Borrowers contemplated thereby, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound, the Borrowers' Agent and the Sponsor hereby agree
with the Administrative Agent, for the benefit of the Lenders, as follows:
 

--------------------------------------------------------------------------------


 
ARTICLE I
 
Definitions and Interpretation
 
Section 1.01. Definitions. The following terms when used in this Agreement,
including its preamble and recitals, shall have the following meanings:
 
"Administrative Agent" has the meaning provided in the preamble to this
Agreement.
 
"Boardman" has the meaning provided in the recitals to this Agreement.
 
"Borrowers" has the meaning provided in the recitals to this Agreement.
 
"Borrowers' Agent" has the meaning provided in the recitals to this Agreement.
 
"Brawley" has the meaning provided in the recitals to this Agreement.
 
"Burley" has the meaning provided in the recitals to this Agreement.
 
"Completion Adjustment" means, with respect to each Greenfield Plant, on the
Commercial Operation Date for such Greenfield Plant, an amount equal to
twenty-five percent (25%) of any difference (whether positive or negative)
between (x) the aggregate total amount of Construction Project Costs set forth
for such Greenfield Plant in the Construction Budget for such Greenfield Plant
delivered and approved pursuant to Section 6.04(h) (Conditions to First Funding
for Each Greenfield Plant) of the Credit Agreement minus (y) the aggregate total
amount of actual and documented Construction Project Costs for such Greenfield
Plant through and including the Commercial Operation Date (after taking into
account any Construction Project Costs reserved for in accordance with clause
(vi) of the definition of Commercial Operation Date).
 
"Closing Construction Budget" means, with respect to each Greenfield Plant, the
Construction Budget for such Greenfield Plant delivered to, and approved by, the
Administrative Agent on the Closing Date.
 
"Construction Funding Adjustment" means, with respect to each Greenfield Plant,
an amount equal to twenty-five percent (25%) of any positive difference between
(x) the aggregate total amount of Construction Project Costs set forth for such
Greenfield Plant in the Construction Budget for such Greenfield Plant delivered
and approved pursuant to Section 6.04(h) (Conditions to First Funding for Each
Greenfield Plant) of the Credit Agreement minus (y) the aggregate total amount
of Construction Project Costs set forth for such Greenfield Plant in the Closing
Construction Budget for such Greenfield Plant.
 
"Construction Project Costs" means, with respect to any Greenfield Plant,
Project Costs corresponding to the following Line Items in the applicable
Construction Budget: Engineering / Procurement / Land & Sitework ; Site
Utilities / Buildings / Other Improvements; Grain Systems & Rail
Infrastruacture; Concrete Earthwork / Foundations; Structural Steel / Piping
Materials; Pipe Installation / Valves; Equipment & Installation; Field & Shop
Fabricated Tanks; Evaporators / Vessels / Columns; Electrical / Control Systems
/ Instrumentation; Final Product Handling / Fire Safety / Other.
 

--------------------------------------------------------------------------------


 
"Credit Agreement" has the meaning provided in the recitals to this Agreement.
 
"Deficiency Notice" means a notice delivered by the Administrative Agent and/or
a Borrower to the Sponsor substantially in the form of Exhibit A-1 or
Exhibit A-2, as the case may be, with respect to any Project Completion
Deficiency which, in the case of a Borrower, shall be subject to any approval
required of the Independent Engineer pursuant to Section 2.03(a) (Deficiency
Notices).
 
"Deficiency Support Availability Period" means, with respect to each Greenfield
Plant, the period commencing on the initial Funding Date for such Greenfield
Plant and terminating on the earlier to occur of (a) the Commercial Operation
Date for such Greenfield Plant and (b) the date on which (i) the aggregate
amount of all Sponsor Deficiency Payments made with respect to such Greenfield
Plant equal the Sponsor Funding Cap for such Greenfield Plant and (ii) if such
Greenfield Plant is an Eligible Plant,  no Excess Amount remains available for
funding Sponsor Deficiency Payments for such Eligible Plant.
 
"Eligible Plant" means, on the Commercial Operation Date for any Greenfield
Plant (or as otherwise provided in Section 4.02 (Adjustments to Warranty Funding
Cap and Sponsor Funding Cap)), any other Greenfield Plant (a) that has not
achieved its Commercial Operation Date and (b) that has drawn and applied fifty
percent (50%) or more of the aggregate total amount available under (i) the
Contingency Line Item in the Closing Construction Budget for such Greenfield
Plant and (ii) the Sponsor Funding Cap for such Greenfield Plant on the Closing
Date.
 
"Excess Amount" means, with respect to any Greenfield Plant, on the Commercial
Operation Date for such Greenfield Plant, the difference between (a) the Sponsor
Funding Cap for such Greenfield Plant and (b) the aggregate total amount of all
Sponsor Deficiency Payments made with respect to such Greenfield Plant (which
Excess Amounts will be applied in accordance with this Agreement without
duplication).
 
"Madera" has the meaning provided in the recitals to this Agreement.
 
"PECA" means the Pledgor.
 
"Project Completion Deficiency" means, with respect to any Greenfield Plant, any
shortfall of funds required by the Borrowers to:
 

 
(i)
achieve the Commercial Operation Date for such Greenfield Plant by the
Conversion Date Certain; or

 

 
(ii)
pay Project Costs (other than Debt Service) for such Greenfield Plant as and
when they become due and payable.

 
"Sponsor" has the meaning provided in the preamble to this Agreement.
 

--------------------------------------------------------------------------------


 
"Sponsor Deficiency Payments " means a dollar amount paid by the Sponsor for the
purpose of funding a Project Completion Deficiency in accordance with a
Deficiency Notice.
 
"Sponsor Funding Cap" means:
 
(a) with respect to the Stockton Plant, fourteen million six hundred
thirty-three thousand seven hundred sixty-six Dollars ($14,633,766);
 
(b) with respect to the Brawley Plant, fourteen million three hundred thirty-one
thousand one hundred forty-four Dollars ($14,331,144); and
 
(c) with respect to the Burley Plant, thirteen million four hundred forty-nine
thousand two hundred seven Dollars ($13,449,207);
 
in each such case subject to the following adjustments:
 
(x) on the date of the initial Funding for the relevant Plant, by adding to such
amount the Construction Funding Adjustment for such Plant;
 
(y) on the Commercial Operation Date for the relevant Plant, (i) in the event
that the Completion Adjustment for such Plant is a positive amount, by
subtracting from such amount such Completion Adjustment or (ii) in the event
that the Completion Adjustment for such Plant is a negative amount, by adding to
such amount the absolute value of such Completion Adjustment; and
 
(z) such other adjustments required pursuant to Section 4.02 (Adjustments to
Warranty Funding Cap and Sponsor Funding Cap).
 
"Sponsor Payment" means any Sponsor Warranty Payment or any Sponsor Deficiency
Payment.
 
"Sponsor Warranty Payments" means, as the context requires, (a) a dollar amount
paid by the Sponsor for the purpose of funding a Warranty Payment Claim in
accordance with a Warranty Notice or (b) costs and expenses incurred by the
Sponsor (or any of its Affiliates other than the Borrowers or, in the case of
PECA, other than as required pursuant to any Construction Management Services
Agreement or any Operation and Maintenance Agreement) to satisfy any Warranty
Performance Claim.
 
"Stockton" has the meaning provided in the recitals to this Agreement.
 
"Warranty Availability Period" means, with respect to each Warranty Plant, the
period commencing on the Commercial Operation Date for such Warranty Plant and
terminating on the date that is twelve (12) months from the Commercial Operation
Date for such Warranty Plant; provided, that if any Warranty Work is performed
on such Warranty Plant, then the "Warranty Availability Period" with respect to
such Warranty Work shall extend until the later of (i) twelve (12) months from
the date of completion of such Warranty Work and (ii) the expiration of the
original Warranty Availability Period, but in no event shall such Warranty
Availability Period extend beyond twenty-four (24) months after the Commercial
Operation Date of such Warranty Plant.
 

--------------------------------------------------------------------------------


 
"Warranty Claim" means any Warranty Performance Claim or any Warranty Payment
Claim.
 
"Warranty Funding Cap" means (a) with respect to the Greenfield Plants, the
aggregate of all Excess Amounts and (b) with respect to the Boardman Plant, ten
million Dollars ($10,000,000) or, if less, the aggregate Sponsor Funding Cap, in
each case as adjusted pursuant to Section 4.02 (Adjustments to Warranty Funding
Cap and Sponsor Funding Cap).
 
"Warranty Notice" means a notice delivered by the Administrative Agent and/or a
Borrower to the Sponsor substantially in the form of Exhibit B-1 or Exhibit B-2,
as the case may be, with respect to any Warranty Claim which, in the case of a
Borrower, shall be subject to any approval required of the Independent Engineer
pursuant to Section 3.03(a) (Warranty Notices).
 
"Warranty Payment Claim" has the meaning provided in Section 3.04(b) (Sponsor's
Warranty Performance Obligations).
 
"Warranty Performance Claim" means, with respect to any Warranty Plant, a claim
under and in accordance with the warranty provided in Section 3.01(c) (Sponsor's
Warranty Undertaking) for the repair, replacement or correction for any failure,
defect or deficiency related to such Warranty Plant.
 
"Warranty Plants" means, collectively, the Boardman Plant and the Greenfield
Plants.
 
"Warranty Work" means any work required to be performed, or caused to be
performed, in respect of a Warranty Performance Claim.
 
Section 1.02. Credit Agreement Definitions. Unless otherwise defined herein or
unless the context requires, terms used in this Agreement, including its
preamble and recitals, have the meanings provided in the Credit Agreement.
 
Section 1.03. Rules of Interpretation. The rules of interpretation set forth in
Section 1.02 (Principles of Interpretation) of the Credit Agreement shall apply
to this Agreement including its preamble and recitals.
 
Section 1.04. Release. If a Borrower is released from its obligations under the
Financing Documents pursuant to Section 7.04 (Release of Borrower) of the Credit
Agreement, then (a) the Sponsor shall be released of all of its obligations
hereunder with respect to such Borrower and the Plant owned by such Borrower,
and (b) such Borrower and Plant shall be disregarded for all purposes hereunder,
including for the purpose of calculating the Sponsor Funding Cap, the Warranty
Funding Cap and Excess Amounts.
 

--------------------------------------------------------------------------------


 
ARTICLE II
 
PROJECT COMPLETION DEFICIENCY
 
Section 2.01. Sponsor's Completion Undertaking. Subject to Section
2.04(f) (Sponsor's Deficiency Funding Obligation), the Sponsor hereby agrees,
for the benefit of each Borrower that owns a Greenfield Plant and the
Administrative Agent (on behalf and for the benefit of the Lenders), to pay, or
cause to be paid, at any time and from time to time during the Deficiency
Support Availability Period, all Projects Costs (other than Debt Service)
relating to each Greenfield Plant, if and to the extent that there are
insufficient funds available to the Borrower that owns any such Greenfield Plant
(taking into account the Construction Loan Commitments that would be able to be
funded for such Greenfield Plant in accordance with the Credit Agreement,
Required Equity Contributions for such Greenfield Plant, liquidated damage
proceeds for such Greenfield Plant, Business Interruption Insurance Proceeds for
such Greenfield Plant, and funds on deposit in the Construction Account for such
Greenfield Plant) to cover any Project Completion Deficiency.
 
Section 2.02. Action to be Taken by the Borrowers. At any time during the
Deficiency Support Availability Period, if any Borrower at any time, and from
time to time, determines that a Project Completion Deficiency exists or has
reasonable cause to believe that a Project Completion Deficiency may exist, such
Borrowers shall promptly notify the Administrative Agent in writing of such
Project Completion Deficiency and of the Borrowers' opinion as to the reason for
such Project Completion Deficiency.
 
Section 2.03. Deficiency Notices. (a)  Each Borrower may, from time to time
during the Deficiency Support Availability Period, issue a Deficiency Notice, to
the Sponsor (with a copy to the Administrative Agent) if any of the Borrowers
determines that a Project Completion Deficiency exists or is likely to exist
within twenty (20) Business Days immediately following the date of such
Deficiency Notice which Deficiency Notice shall describe in reasonable detail
the extent and nature of such Project Completion Deficiency; provided, that any
such Deficiency Notice shall be subject to the reasonable approval of the
Independent Engineer for any request (or series of requests related to the same
Project Completion Deficiency) in an amount greater than one million Dollars
($1,000,000) or if, after taking into account the Sponsor Deficiency Payment
requested pursuant to such Deficiency Notice, the aggregate amount of all
Sponsor Deficiency Payments not previously approved by the Independent Engineer
would exceed five million Dollars ($5,000,000).
 
(b) The Administrative Agent may, from time to time during the Deficiency
Support Availability Period, issue a Deficiency Notice to the Sponsor if the
Administrative Agent determines (after consultation with the Independent
Engineer and the Sponsor) that a Project Completion Deficiency exists or is
reasonably expected to exist within fifteen (15) Business Days immediately
following the date of such Deficiency Notice.
 
(c) In the event of any conflict between any Deficiency Notice delivered by a
Borrower under Section 2.03(a) and any Deficiency Notice delivered by the
Administrative Agent under Section 2.03(b), the Deficiency Notice (and the terms
thereof) delivered by the Administrative Agent shall prevail.
 

--------------------------------------------------------------------------------


 
Section 2.04. Sponsor's Deficiency Funding Obligation. (a)  Upon receipt of a
Deficiency Notice from the Administrative Agent and/or from a Borrower, the
Sponsor shall, no later than 1:00 p.m. New York City time on the later of (i)
the date that is three (3) Business Days following receipt of such Deficiency
Notice and (ii) the Business Day immediately following the date on which such
Deficiency Notice has been approved by the Independent Engineer (if such
approval is required under Section 2.03(a) (Deficiency Notices)), provide or
cause to be provided a Sponsor Deficiency Payment in an amount equal to the
total Project Completion Deficiency specified in such Deficiency Notice. 
 
(b) At the time that any Sponsor Deficiency Payment is provided, the Sponsor
shall provide the Administrative Agent and the Borrowers' Agent with a written
notice setting forth the amount of such funding that has been provided.
 
(c) The proceeds of each Sponsor Deficiency Payment for any Project Completion
Deficiency shall be deposited into the Construction Account for the Greenfield
Plant with respect to which it was provided.
 
(d) Any determination of the existence of a Project Completion Deficiency and
any calculation of the amount of such Project Completion Deficiency made by the
Administrative Agent shall, in the absence of manifest error, be conclusive and
binding on the Sponsor, the Borrowers and the Borrowers' Agent.
 
(e) The obligations of the Sponsor to provide any Sponsor Deficiency Payment
required under this Article II are separate and distinct from, and in addition
to, (i) any Required Equity Contributions required to be made in accordance with
the Credit Agreement and the other Financing Documents, (ii) the Sponsor's
obligations under Article III (Warranty Obligations), and (iii) any other equity
contributions made to any Borrower.
 
(f) The Sponsor's obligation to provide Sponsor Deficiency Payments with respect
to Project Completion Deficiencies hereunder shall not exceed, in the aggregate
with respect to any Greenfield Plant, the Sponsor Funding Cap for such
Greenfield Plant plus, in the case of any Eligible Plant, any Excess Amounts not
otherwise depleted in accordance with this Agreement.
 
(g) If, during any period when Construction Loans are not available to the
Borrowers as a result of a failure to meet any of the applicable conditions to
funding set forth in Article VI (Conditions Precedent) of the Credit Agreement,
the Sponsor makes Sponsor Deficiency Payments, then, at such later date when
such conditions to funding are satisfied and Construction Loans for the
Greenfield Plant with respect to which such Sponsor Deficiency Payments were
made are available for funding to the Borrowers, the Borrowers shall be entitled
to request (subject to and in accordance with the provisions of the Credit
Agreement) a Funding of Construction Loans for such Greenfield Plant in the
amount of such Sponsor Deficiency Payments (but in no event in excess of the
applicable undisbursed Construction Loan Commitment) and the proceeds of such
Funding may be paid to the Sponsor to reimburse such Sponsor Deficiency Payment.
 

--------------------------------------------------------------------------------


 
Section 2.05. No Obligation of the Administrative Agent. The Administrative
Agent may call for the provision of funds to meet a Project Completion
Deficiency in accordance with Section 2.03(b) (Deficiency Notices), but shall
have no obligation to do so, nor shall the Administrative Agent be liable to any
Person for any action taken or not taken by the Administrative Agent or any
other party under this Agreement.
 
Section 2.06. Termination of Sponsor's Funding Obligations. Subject to
Section 4.02 (Adjustments to Warranty Funding Cap and Sponsor Funding Cap) and
Section 7.10 (Reinstatement), the Sponsor's obligations under this Article II
with respect to Project Completion Deficiencies for each Greenfield Plant shall
remain in full force and effect until the termination of the Deficiency Support
Availability Period for such Greenfield Plant.
 
 
ARTICLE III
 
WARRANTY obligations
 
Section 3.01. Sponsor's Warranty Undertaking. (a) During the Warranty
Availability Period, the Sponsor warrants to each Borrower that owns a Warranty
Plant and to the Administrative Agent (on behalf and for the benefit of the
Lenders) that:
 

 
(i)
all equipment and materials installed in a Warranty Plant will be (A) new (other
than specific items of equipment or materials that the Independent Engineer has
agreed may be refurbished) and of good quality and (B) free from defect or
improper workmanship; and

 

 
(ii)
all design, construction, procurement and engineering work related to each
Warranty Plant will (A) conform with professional standards and skill, expertise
and diligence of design, construction, procurement or engineering (as the case
may be) professionals regularly involved in major ethanol projects similar to
such Warranty Plant and (B) be free from any defect or improper workmanship;

 
provided, that the Sponsor's warranty obligations hereunder (i) shall not extend
to Warranty Work that the Sponsor or any Borrower determines, and the
Independent Engineer verifies in writing, is immaterial to the operation of the
relevant Warranty Plant (based on the operating levels contemplated by the
then-current Operating Budget) and (ii) in the event that the Borrowers are no
longer in control of any Plant as a direct result of a foreclosure or related
action pursuant to which the Senior Secured Parties (or any of them, or any
transferee in foreclosure or such related action) are controlling such Plant,
shall not apply to the extent that Warranty Work arises directly from a failure
of such Senior Secured Parties (or such transferee) to maintain and operate such
Plant in accordance with Prudent Ethanol Operating Practices.
 
(b) OTHER THAN AS SET FORTH IN THIS ARTICLE III, THE SPONSOR MAKES NO OTHER
WARRANTIES EXPRESS OR IMPLIED OR GUARANTEES EXPRESS OR IMPLIED RELATING TO THE
WORK, MACHINERY, EQUIPMENT, MATERIALS, SYSTEMS, SUPPLIES OR OTHER ITEMS AND THE
SPONSOR DISCLAIMS ANY IMPLIED WARRANTIES OR WARRANTIES IMPOSED BY LAW (INCLUDING
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE). PERFORMANCE
BY THE SPONSOR OF ITS OBLIGATIONS UNDER THIS ARTICLE III SHALL BE THE BORROWERS'
AND THE LENDERS' EXCLUSIVE REMEDY AGAINST THE SPONSOR AND THE SPONSOR'S SOLE
LIABILITY FOR ANY DEFECTS OR DEFICIENCIES IN THE DESIGN, WORK, MACHINERY,
EQUIPMENT, MATERIALS SYSTEMS, SUPPLIES OR OTHER ITEMS RELATED TO THE PROJECT.
 

--------------------------------------------------------------------------------


 
(c) Notwithstanding anything to the contrary herein or in any other Financing
Document, (i) if and to the extent the Sponsor makes any Sponsor Warranty
Payments and any Borrower, any Secured Party or any Affiliate thereof receives
any payments or reimbursements from any Project Party in respect thereof, then
such Borrower, Secured Party or Affiliate (as applicable) shall promptly turn
over any such payments or reimbursements to the Sponsor (and any such turn over
shall be deemed to not be a Restricted Payment), (ii) if a Borrower fails to
pursue any warranty claims against any Project Party, then such Borrower shall
assign all of its rights to pursue such claims to the Sponsor and the Sponsor
may pursue such claims (and related damage payments and expense reimbursements)
and the Sponsor shall be entitled to keep all proceeds therefrom, and (iii) for
the avoidance of doubt, the Sponsor is not guaranteeing or warranting to the
continued satisfaction or maintenance of the Minimum Performance Criteria or
Performance Guarantees.
 
Section 3.02. Action to be Taken by the Borrowers. At any time during the
Warranty Availability Period, if any Borrower at any time, and from time to
time, determines that a Warranty Claim exists or has reasonable cause to believe
that a Warranty Claim may exist, such Borrower shall promptly notify the
Administrative Agent in writing of such Warranty Claim and of the Borrowers'
opinion as to the reason for such Warranty Claim and the status of the
Borrowers' request for such Warranty Claim to be addressed by any relevant
Construction Contractor.
 
Section 3.03. Warranty Notices. (a)  Each Borrower may, from time to time during
the Warranty Availability Period, issue a Warranty Notice to the Sponsor (with a
copy to the Administrative Agent) if such Borrower determines that a Warranty
Claim exists and will not be addressed in a timely manner by any relevant
Construction Contractor and shall describe in reasonable detail the extent and
nature of such Warranty Claim; provided, that any such Warranty Notice shall be
subject to the reasonable approval of the Independent Engineer for any request
(or series of requests related to the same Warranty Work) greater than one
million Dollars ($1,000,000) or if, after taking into account the Sponsor
Warranty Payment requested pursuant to such Warranty Notice, the aggregate
amount of all Sponsor Warranty Payments not previously approved by the
Independent Engineer would exceed five million Dollars ($5,000,000).
 
(b) The Administrative Agent may, from time to time during the Warranty
Availability Period, issue a Warranty Notice to the Sponsor if the
Administrative Agent determines (after consultation with the Independent
Engineer and the relevant Borrower) that a Warranty Claim exists.
 

--------------------------------------------------------------------------------


 
(c) In the event of any conflict between any Warranty Notice delivered by any
Borrower under Section 3.03(a) and any Warranty Notice delivered by the
Administrative Agent under Section 3.03(b), the Warranty Notice (and the terms
thereof) delivered by the Administrative Agent shall prevail.
 
(d) Any determination of the existence of a Warranty Claim, and any calculation
of the amount of any Warranty Payment Claim, made by the Administrative Agent
shall, in the absence of manifest error, be conclusive and binding on the
Sponsor, the Borrowers and the Borrowers' Agent.
 
Section 3.04. Sponsor's Warranty Performance Obligations. (a)  Upon receipt of a
Warranty Notice relating to any Warranty Performance Claim from the
Administrative Agent and/or from any Borrower, the Sponsor shall promptly
commence, or cause to be commenced, any required Warranty Work within seven (7)
days after delivery of such Warranty Notice (except in the case of an emergency,
in which event such Warranty Work shall be completed immediately). All such
Warranty Work shall be completed as promptly as practicable thereafter, and the
Sponsor shall provide the Administrative Agent and the Borrowers' Agent with a
written notice immediately upon completion of such Warranty Work (or upon
completion of any Warranty Work undertaken by the Sponsor with respect to which
no Warranty Notice was delivered to the Sponsor), together with evidence of all
costs and expenses incurred by the Sponsor in connection therewith (which costs
and expenses shall be subject to review and the reasonable approval of the
Independent Engineer for amounts greater than one million Dollars ($1,000,000)
with respect to any related Warranty Work or if, after taking into account the
cost of such Warranty Work, the aggregate amount of all prior Sponsor Warranty
Payments not previously approved by the Independent Engineer would exceed five
million Dollars ($5,000,000)). The amount of all such costs and expenses (which,
if required, have been approved by the Independent Engineer in writing) shall be
deemed to be a Sponsor Warranty Payment.
 
(b) If the Sponsor fails to diligently commence the necessary steps within the
time period set forth in Section 3.04(a) or fails to continue to perform such
steps through completion, any Borrowers or the Administrative Agent may provide
the Sponsor with written notice that the applicable Borrower will commence or
assume correction of such Warranty Work. If, following any such written notice,
any Borrower performs, or causes to be performed, such Warranty Work, the
Sponsor shall be responsible for payment or reimbursement of all costs and
expenses (all such amounts, a "Warranty Payment Claim") incurred by the
Borrowers in performing, or causing to be performed, such Warranty Claim, in
accordance with Section 3.05 (Sponsor's Warranty Funding Obligations).
 
Section 3.05. Sponsor's Warranty Funding Obligations. (a)  Upon receipt of a
Warranty Notice relating to any Warranty Payment Claim from the Administrative
Agent and/or from any Borrower, the Sponsor shall, no later than 1:00p.m. New
York City time on the later of (i) the date that is three (3) Business Days
following receipt of such Warranty Notice or (ii) the Business Day immediately
following the date on which such Warranty Notice has been approved by the
Independent Engineer (if such approval is required pursuant to Section 3.04(a)
(Sponsor's Warranty Performance Obligations), provide or cause to be provided a
Sponsor Warranty Payment in an amount equal to the total Warranty Payment Claim
set forth in such Warranty Notice. At the time that any Sponsor Warranty Payment
is provided, the Sponsor shall provide the Administrative Agent and the
Borrowers' Agent with a written notice setting forth the amount of such funding
that has been provided.
 

--------------------------------------------------------------------------------


 
(b) The proceeds of each Sponsor Warranty Payment for any Warranty Payment Claim
shall be deposited into the Warranty Account for the Warranty Plant with respect
to which it was provided.
 
Section 3.06. Independent Obligations. The obligations of the Sponsor to
perform, or cause to be performed, any Warranty Work required under this
Article III (or, if applicable, the obligation of the Sponsor to make any
Sponsor Warranty Payments) are separate and distinct from, and in addition to,
(a) any Required Equity Contributions required to be made in accordance with the
Credit Agreement and the other Financing Documents, (b) the Sponsor's
obligations under Article II (Project Completion Deficiency), (c) any other
equity contributions made to any Borrower and (d) any work performed or to be
performed by PECA under any Construction Management Services Agreement or any
Operation and Maintenance Agreement.
 
Section 3.07. No Obligation of the Administrative Agent. The Administrative
Agent may call for the performance or payment of Warranty Work or the making of
any Sponsor Warranty Payment in accordance with Section 3.03(b) (Warranty
Notices) but shall have no obligation to do so, nor shall the Administrative
Agent be liable to any Person for any action taken or not taken by the
Administrative Agent or any other party under this Agreement.
 
Section 3.08. Termination of Sponsor's Warranty Obligations; Cap. (a) Subject to
Section 4.02 (Adjustments to Warranty Funding Cap and Sponsor Funding Cap), the
Sponsor's obligation to provide Sponsor Warranty Payments hereunder shall not
exceed, in the aggregate, the Warranty Funding Cap.
 
(b) Subject to Section 7.10 (Reinstatement), the Sponsor's obligations under
this Article III with respect to Warranty Claims for each Warranty Plant shall
remain in full force and effect until the termination of the Warranty
Availability Period for such Warranty Plant.
 
 
ARTICLE IV
 
PROVISIONS APPLICABLE TO ALL FUNDINGS
 
Section 4.01. Acceleration of Senior Debt Obligations. (a) In the event that the
Obligations have been, and continue to be, accelerated as provided under the
Credit Agreement, within three (3) Business Days following delivery of a written
notice from the Administrative Agent to the Sponsor, the Sponsor shall
(i) deposit into the Construction Holding Account an amount equal the aggregate
amount of the Sponsor Funding Cap that has not yet been funded in accordance
with this Agreement or (ii) provide to the Administrative Agent a letter of
credit from an Acceptable Bank in form and substance reasonably satisfactory to
the Administrative Agent, or other credit support acceptable to the
Administrative Agent, in either such case, in an amount equal to the aggregate
amount of the Sponsor Funding Cap that has not yet been funded in accordance
with this Agreement; provided, that, if such acceleration occurred following an
Event of Default under Section 9.01(e) (Event of Default - Project Completion)
of the Credit Agreement, the Sponsor shall be required to make the cash deposit
described in Section 4.01(a)(i).
 

--------------------------------------------------------------------------------


 
(b) The Administrative Agent may call for the deposit of funds or provisions of
credit support in accordance with Section 4.01(a) but shall have no obligation
to do so, nor shall the Administrative Agent be liable to any Person for any
action taken or not taken by the Administrative Agent or any other party under
this Agreement.
 
Section 4.02. Adjustments to Warranty Funding Cap and Sponsor Funding Cap.
(a) Any Sponsor Warranty Payments made with respect to the Boardman Plant shall
reduce the Sponsor Funding Cap for each Greenfield Plant on a pro rata basis
based on the undisbursed amounts available under each such Sponsor Funding Cap
on the date of such calculation (and, if the Commercial Operation Date for any
such Greenfield Plant has occurred before such Sponsor Warranty Payment is made,
the portion allocated to such Greenfield Plant shall reduce (i) first, the
Excess Amount for such Greenfield Plant, (ii) second, if such Excess Amount is
reduced to or otherwise equals zero, then the portion allocated to such
Greenfield Plant shall further reduce the Sponsor Funding Cap for each other
Greenfield Plant on a pro rata basis based on the undisbursed amounts available
under each such Sponsor Funding Cap on the date of such calculation and
(iii) third, thereafter reduce the Excess Amount available for all other
Eligible Plants).
 
(b) In the event that the Sponsor is reimbursed by any Construction Contractor
or any other third party for any Sponsor Warranty Payments or any Sponsor
Deficiency Payments made pursuant to this Agreement, the Sponsor Funding Cap
and/or the Excess Amounts, as the case may be, shall be reinstated in an amount
equal to such reimbursement.
 
(c) Following any reimbursement of a Sponsor Deficiency Payment in accordance
with Section 2.04(g) (Sponsor's Deficiency Funding Obligation), the Sponsor
Funding Cap and/or the Excess Amounts, as the case may be, shall be reinstated
in an amount equal to such reimbursement.
 
(d) In the event that any Borrower or the Sponsor receives any liquidated
damages payments from any Construction Contractor, and the reason for the
payment of such liquidated damages corresponds directly to the reason for the
making of any Sponsor Payments pursuant to this Agreement, such liquidated
damages proceeds shall be paid over to the Sponsor and the Sponsor Funding Cap
and/or the Excess Amounts, as the case may be, shall be reinstated in an amount
equal to such reimbursement. The Borrowers and the Sponsor shall provide a
written accounting of any such liquidated damages and corresponding Sponsor
Payments to the Administrative Agent and the Independent Engineer (which, in the
case of amounts in excess of one million Dollars ($1,000,000) with respect to
any such event or liquidated damages under this Section 4.02(d) in the aggregate
in excess of five million Dollars ($5,000,000), shall be subject to the
reasonable approval of the Independent Engineer prior to any such
reimbursement).
 
(e) On the Conversion Date, if amounts are paid to the Sponsor pursuant to
Section 2.06(e) (Funding of Loans) of the Credit Agreement, the Excess Amounts
shall be reinstated in an amount equal to the aggregate total value of the
unutilized amounts of the Contingency Line Item for all of the Greenfield Plants
that are paid to the Sponsors pursuant to such Section 2.06(e).
 

--------------------------------------------------------------------------------


 
(f) The Sponsor shall promptly provide notice to the Administrative Agent and
the Borrowers' Agent of the Sponsor's receipt of any reimbursement described in
this Section 4.02. In the event of any reinstatement pursuant to this
Section 4.02 following the Commercial Operation Date for any Greenfield Plant
(as used in this Section 4.02, a "Completed Plant"), the Excess Amount for such
Completed Plant shall be increased accordingly and any Greenfield Plant that
would have been an Eligible Plant if such reinstatement had occurred on or
before the Commercial Operation Date for such Completed Plant shall be deemed to
be an Eligible Plant with respect to such reinstated amounts.
 
 
ARTICLE V
 
Representations, Warranties AND COVENANTS
 
Section 5.01. Sponsor's Representations and Warranties. The Sponsor hereby
represents and warrants for itself, as of the date hereof, as of each Funding
Date and as of the date of any Deficiency Notice, any Warranty Notice and any
Sponsor Payment delivered or made under this Agreement, that:
 
(a) it is duly organized and validly existing under the laws of its jurisdiction
of incorporation, has the corporate power and has obtained all required
Governmental Approvals (each of which is in full force and effect and is not
subject to review by any Governmental Authority) to comply with and perform its
respective obligations under and enter into this Agreement;
 
(b) this Agreement has been duly authorized and executed by it and constitutes
its valid and legally binding obligation enforceable in accordance with its
terms, except as enforceability hereof may be limited by bankruptcy, moratorium,
insolvency or other similar laws affecting the enforcement of creditor's rights
generally;
 
(c) neither the execution and delivery of this Agreement nor the compliance with
its terms will conflict with or result in a breach of any of the terms,
conditions or provisions of, or constitute a default or require any consent
which has not been obtained under, any indenture, mortgage, agreement or other
instrument or arrangement to which it is a party or by which it or any of its
properties or assets are bound, or violate any of the terms or provisions of its
Organic Documents or any Governmental Approval, judgment, decree or order or any
other applicable Law;
 
(d) it is, and after giving effect to the transactions contemplated under this
Agreement will be, Solvent; and
 
(e) it is not executing this Agreement with any intention to hinder, delay or
defraud any of its present or future creditor or creditors.
 

--------------------------------------------------------------------------------


 
Section 5.02. Survival and Administrative Agent Reliance. (a)  All
representations, warranties and indemnities made in this Agreement are deemed
material and shall survive the execution and delivery of this Agreement.
 
(b) The Sponsor acknowledges that it makes the representations and warranties in
Section 5.01 (Sponsor's Representations and Warranties), with the intention of
inducing the Administrative Agent to enter into this Agreement and the Lenders
to make the investment in the Borrowers under the Credit Agreement and that the
Administrative Agent enters into this Agreement and the other Financing
Documents (and the Senior Secured Parties will enter into the Financing
Documents) on the basis of, and in full reliance on, each of such
representations.
 
Section 5.03. Rights and Remedies not Limited. The rights and remedies of the
Administrative Agent, on behalf and for the benefit of the Senior Secured
Parties, in relation to any misrepresentation or breach of warranty on the part
of the Sponsor are not prejudiced by:
 
(a) any investigation by or on behalf of the Administrative Agent or any other
Senior Secured Party into the affairs of any such party;
 
(b) the execution or the performance of this Agreement; or
 
(c) any other act or thing that may be done by or on behalf of the
Administrative Agent or any other Senior Secured Party in connection with this
Agreement and that might, apart from this Section 5.03, prejudice such rights or
remedies.
 
Section 5.04. Sponsor Obligations. (a) Subject to Section 5.04(b), the Sponsor
shall not create or grant any Liens on any of its assets for the benefit of
third parties or enter into any secured credit enhancement arrangements with
respect to obligations owed to third parties, unless the Sponsor simultaneously
creates or grants such Liens for the benefit of, or enters into such credit
enhancement arrangement with, the Senior Secured Parties, in each case, on terms
no less favorable that those extended to such third parties (it being
acknowledged and agreed that the amount secured by any such Liens in favor of
the Senior Secured Parties, or the amount of any such secured credit
enhancements made for the benefit of the Senior Secured Parties, shall not be
any greater than the amounts so secured or provided to such third parties). 
 
(b) The Sponsor may provide Liens to secure obligations to third parties and/or
provide secured credit enhancements for the benefit of third parties, up to an
aggregate total amount that is less than ten million Dollars ($10,000,000)
without being required to grant such Liens, or provide such the secured credit
enhancements, to the Senior Secured Parties pursuant to Section 5.04(a).
 
Section 5.05. Accounting Matters. Except as otherwise agreed in writing by
Lenders (other than any Non-Voting Lender) holding (x) at any time prior to the
Conversion Date, an amount in excess of sixty-six and two-thirds percent
(66.66%) of the Construction Loan Commitments and the Working Capital Loan
Commitments (excluding the Construction Loan Commitments and the Working Capital
Loan Commitments of all Non-Voting Lenders) and (y) at any time after the
Conversion Date, an amount in excess of sixty-six and two-thirds percent
(66.66%) of an amount equal to (x) the then aggregate outstanding principal
amount of the Loans plus (y) the undisbursed amount of the Aggregate Working
Capital Loan Commitment (excluding the principal amounts of any Loans made by,
and any Working Capital Loan Commitments of, any Non-Voting Lenders):
 

--------------------------------------------------------------------------------


 
(a) on or before May 15, 2007, the Sponsor shall hire a Chief Financial Officer
and a Controller, and the person(s) hired as Chief Financial Officer and
Controller shall have customary duties and responsibilities for chief financial
officers or controllers (as applicable) of public-companies similar to the
Sponsor;
 
(b) the Sponsor agrees that in connection with its regular quarterly report on
Form 10-Q filed with the Securities and Exchange Commission in respect of the
calendar quarter ending June 30, 2007, such report, or any certification
delivered by the Sponsor or any of its officers in connection therewith
(including Section 302(a) of the Sarbanes-Oxley Act of 2002), shall contain a
statement by the Sponsor to the effect that it is unaware of any "material
weaknesses in its internal controls"; and
 
(c) the Sponsor agrees that in connection with its regular annual report on Form
10-K filed with the Securities and Exchange Commission in respect of the
calendar year ending December 31, 2007, (i) such report, or any certification
delivered by the Sponsor or any of its officers in connection therewith
(including Section 302(a) of the Sarbanes-Oxley Act of 2002), shall contain a
statement by the Sponsor to the effect that it is unaware of any "material
weaknesses in its internal controls" and (ii) the Sponsor's auditors shall have
confirmed in writing such statement (subject to any customary qualifications).
 
 
ARTICLE VI
 
Saving Provisions
 
Section 6.01. Additional Security. This Agreement is in addition to, and is not
in any way prejudiced by, any Security now or hereafter held by the Collateral
Agent for the benefit of the Senior Secured Parties, nor shall such Security
held by the Collateral Agent for the benefit of the Senior Secured Parties or
the liability of any Person for all or any part of the Obligations be in any
manner prejudiced or affected by this Agreement.
 
Section 6.02. Taxes. Any and all payments by or on account of any obligations
under this Agreement shall be made free and clear of, and without deduction for,
any Taxes, unless required by Law; provided, that if the Sponsor is required to
deduct any Indemnified Taxes from any such payment, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 6.02) any Senior Secured Party or any other Person (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Sponsor shall make such deductions and (iii) the
Sponsor shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Law.
 
Section 6.03. Subrogation. Notwithstanding any payment or payments made by the
Sponsor or the exercise by the Administrative Agent of any of the remedies
provided under this Agreement or any set-off or application of funds of the
Sponsor by the Administrative Agent, the Sponsor hereby waives all rights of
subrogation until all of the Obligations have been paid in full. Notwithstanding
the foregoing, if any amount shall be paid to the Sponsor on account of such
subrogation, such amount shall be held by the Sponsor in trust
 

--------------------------------------------------------------------------------


 
for the Administrative Agent, segregated from other funds of the Sponsor, and
shall be turned over to the Administrative Agent, in the exact form received by
the Sponsor (or duly endorsed by the Sponsor to the Administrative Agent, if
required) to be applied against such amounts in such order as the Administrative
Agent may elect. Nothing in this Section 6.03 shall limit the Sponsor's express
rights hereunder to receive reimbursements for Sponsor Deficiency Payments
and/or Sponsor Warranty Payments as provided for in Section 2.04(g) (Sponsor's
Deficiency Funding Obligation), Section 4.02 (Adjustments to Warranty Funding
Cap and Sponsor Funding Cap) and Section 3.01(c) (Sponsor's Warranty
Undertaking).
 
Section 6.04. Waiver of Defenses. The Sponsor hereby unconditionally and
irrevocably waives and relinquishes, to the maximum extent permitted by
applicable Laws, all rights and remedies accorded to sureties or guarantors and
agrees not to assert or take advantage of any such rights or remedies,
including: 
 
(a) any right to require the Administrative Agent or the Senior Secured Parties
to proceed against any Borrower, any guarantor or any other Person or to proceed
against or exhaust any security or collateral held by the Collateral Agent or
any other Senior Secured Party at any time or to pursue any other remedy in the
Administrative Agent's or any other Senior Secured Party's power before
proceeding against the Sponsor;
 
(b) any defense that may arise by reason of the incapacity, lack of power or
authority, death, dissolution, merger, termination or disability of the Sponsor,
any guarantor, any Borrower, or any other Person or the failure of the
Administrative Agent or any other Senior Secured Party to file or enforce a
claim against the estate (in administration, bankruptcy or any other proceeding)
of the Sponsor, any guarantor, any Borrower, or any other Person;
 
(c) promptness, diligence, demand, presentment, protest and notice of any kind
(other than any notices required hereby), including notice of the existence,
creation or incurring of any new or additional indebtedness or obligation or of
any action or non-action on the part of any Borrower, the Administrative Agent,
the Senior Secured Parties, any endorser or creditor of the foregoing, any
guarantor or on the part of any other Person under this or any other instrument
in connection with any obligation or evidence of indebtedness held by the
Administrative Agent or the Senior Secured Parties as collateral or in
connection with any amounts due under this Agreement or any other Financing
Document;
 
(d) any defense based upon any judicial or nonjudicial foreclosure or sale of,
or other election of remedies with respect to, any interest in real property or
other Collateral serving as security for all or any part of the amounts due
under any Financing Document, even though such foreclosure, sale or election of
remedies may impair the subrogation rights of the Sponsor or may preclude the
Sponsor from obtaining reimbursement, contribution, indemnification or other
recovery from any Borrower or any other Person and even though the Sponsor may
not, as a result of such foreclosure, sale or election of remedies, be liable
for any deficiency;
 
(e) any defense based on any offset against any amounts which may be owed by any
Person to the Sponsor for any reason whatsoever;
 

--------------------------------------------------------------------------------


 
(f) any defense based on any act, failure to act, delay or omission whatsoever
on the part of any Borrower or any of the Affiliates of any Borrower or the
failure by any Borrower or any of the Affiliates of any Borrower to do any act
or thing or to observe or perform any covenant, condition or agreement to be
observed or performed by it under any Financing Document;
 
(g) any defense based upon any statute or rule of law which provides that the
obligation of a surety or guarantor must be neither larger in amount nor in
other respects more burdensome than that of the principal;
 
(h) any defense of setoff or counterclaim which may at any time be available to
or asserted by any Borrower or any of the Affiliates of any Borrower against the
Administrative Agent, the Senior Secured Parties or any other Person under any
Financing Document;
 
(i) any duty on the part of the Administrative Agent or any Senior Secured Party
to disclose to the Sponsor any facts any Senior Secured Party may now or
hereafter know about any Borrower or any of the Greenfield Plants, regardless of
whether the Administrative Agent or any Senior Secured Party has reason to
believe that any such facts materially increase the risk beyond that which the
Sponsor intends to assume, or have reason to believe that such facts are unknown
to the Sponsor, or have a reasonable opportunity to communicate such facts to
the Sponsor, since the Sponsor acknowledges that the Sponsor is fully
responsible for being and keeping informed of the financial condition of all
Borrowers and the Greenfield Plants and of all circumstances bearing on the risk
of non-payment of any amounts due or non-performance of any obligations under
this Agreement or any other Financing Document;
 
(j) any defense based on any change in the time, manner or place of any payment
or performance under, or in any other term of, any Financing Document, or any
other amendment, renewal, extension, acceleration, compromise or waiver of or
any consent or departure from the terms of any Financing Document;
 
(k) any defense arising by reason of any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any Person, including any discharge of, or bar or stay
against collecting, all or any part of the amounts due under this Agreement or
any other Financing Document (or any interest on all or any part of the amounts
due under this Agreement or any other Financing Document) in or as a result of
any such proceeding, any failure of the Administrative Agent to file a claim in
any such proceeding, or the occurrence of any of the following: (i) the election
by the Administrative Agent, in any bankruptcy proceeding of any Person, of the
application or non-application of Section 1111(b)(2) of the Bankruptcy Code,
(ii) any extension of credit or the grant of any lien or encumbrance under
Section 364 of the Bankruptcy Code, (iii) any use of cash collateral under
Section 363 of the Bankruptcy Code, or (iv) any agreement or stipulation with
respect to the provision of adequate protection in any bankruptcy proceeding of
any Person; and
 
(l) any other circumstance (including any statute of limitations), any act or
omission by any Borrower or any existence of or reliance on any representation
by the Administrative Agent, any Borrower, or any Senior Secured Party that
might otherwise constitute a defense available to, or discharge of, any
guarantor or surety, defense of payment or performance of the applicable amounts
due under this Agreement or any other Financing Document) (other than the
defense that the Sponsor has performed its obligations hereunder or that the
underlying obligation has been performed).
 

--------------------------------------------------------------------------------


 
Section 6.05. Continuing and Unconditional Obligations. (a)  The Sponsor's
obligations hereunder are primary obligations of the Sponsor and are an
absolute, unconditional, continuing and irrevocable guaranty of payment and
performance of the obligations of any and all Borrowers hereunder and not of
collectibility, and are in no way conditioned on or contingent upon any attempt
to enforce in whole or in part any liabilities and obligations of any Borrower
or any liabilities and obligations of any of the Affiliates of any Borrower to
the Senior Secured Parties. Each failure by the Sponsor to pay or perform, as
the case may be, any amounts due or any obligations under this Agreement shall
give rise to a separate cause of action hereunder, and separate suits may be
brought hereunder as each cause of action arises.
 
(b) The Senior Secured Parties may, at any time and from time to time (whether
or not after revocation or termination of this Agreement) without the consent of
or notice to the Sponsor, except such notice as may be required by the Financing
Documents or applicable law which cannot be waived, without incurring
responsibility to the Sponsor, without impairing or releasing the obligations of
the Sponsor hereunder, upon or without any terms or conditions and in whole or
in part:
 
(i) change the manner, place and terms of payment or performance of, or renew or
alter, any obligations and liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, or in any manner
modify, amend or supplement the terms of the Financing Documents or any
documents, instruments or agreements executed in connection therewith, in each
case with the consent of the relevant Borrower(s), the Sponsor (in each case,
only as and to the extent expressly required by the applicable Financing
Document), and the agreements herein made shall apply to such obligations as
changed, extended, renewed, modified, amended, supplemented or altered in any
manner;
 
(ii) exercise or refrain from exercising any rights against any Borrower or
others (including the Sponsor) or otherwise act or refrain from acting;
 
(iii) add or release any other guarantor or surety from its obligations without
affecting or impairing the obligations of the Sponsor hereunder;
 
(iv) settle or compromise any amounts, obligations or liabilities (including any
of those hereunder) incurred directly or indirectly in respect thereof or
hereof, and may subordinate the payment or performance of all or any part
thereof to the payment or performance of any amounts, obligations or liabilities
which may be due to the Senior Secured Parties or others;
 
(v) sell, exchange, release, surrender, realize upon or otherwise deal with in
any manner or in any order any property by whomsoever pledged or mortgaged to
secure or securing any amounts, liabilities or obligations (including any of
those hereunder) incurred directly or indirectly in respect thereof or hereof
and/or any offset thereagainst;
 

--------------------------------------------------------------------------------


 
(vi) apply any sums by whomsoever paid or howsoever realized to any obligations
and liabilities of any Borrower or any guarantor or surety to the Senior Secured
Parties under the Financing Documents in the manner provided therein regardless
of what obligations and liabilities remain unpaid, except that sums paid by the
Sponsor hereunder shall be deemed to have been paid in respect of the applicable
obligation of the Sponsor hereunder;
 
(vii) consent to or waive any breach of, or any act, omission or default under,
the Financing Documents or otherwise amend, modify or supplement (with the
consent of the Sponsor, any Borrower and any other guarantor or surety, only as
and to the extent expressly required by the Financing Documents) the Financing
Documents or any of such other instruments or agreements; and/or
 
(ix) act or fail to act in any manner referred to in this Agreement which may
deprive the Sponsor of its right to subrogation against any Borrower or any
other guarantor or surety to recover full indemnity for any payments or
performances made pursuant to this Agreement or of its right of contribution
against any other party.
 
(c) No invalidity, irregularity or unenforceability of any obligations and
liabilities Financing Document or invalidity, irregularity, unenforceability or
non-perfection of any collateral therefor, shall affect, impair or be a defense
to this Agreement, which is a primary obligation of the Sponsor.
 
(d) This is a continuing guaranty and all obligations to which it applies or may
apply under the terms hereof shall be conclusively presumed to have been created
in reliance hereon. In the event that, notwithstanding the provisions of this
Section 6.05, this Agreement shall be deemed revocable in accordance with
applicable law, then, to the fullest extent permitted by applicable law, any
such revocation shall become effective only upon receipt by the Collateral Agent
of written notice of revocation signed by the Sponsor. To the extent permitted
by applicable law, no revocation or termination hereof shall affect, in any
manner, rights arising under this Agreement with respect to obligations and
liabilities arising prior to receipt by the Collateral Agent of written notice
of such revocation or termination. Any such revocation or termination shall be
deemed to be an Event of Default.
 
Section 6.06. Bankruptcy. The Sponsor hereby irrevocably waives, to the extent
it may do so under applicable Laws, any protection to which it may be entitled
under Sections 365(c)(1), 365(c)(2) and 365(e)(2) of the Bankruptcy Code or
equivalent provisions of the laws or regulations of any other jurisdiction with
respect to any proceedings, or any successor provision of law of similar import,
in the event of any Bankruptcy Event with respect to any Borrower or any other
guarantor or surety. Specifically, in the event that the trustee (or similar
official) in a Bankruptcy Event with respect to the relevant Borrower(s) or any
other guarantor or surety or the debtor-in-possession takes any action
(including the institution of any action, suit or other proceeding for the
purpose of enforcing the rights of the relevant Borrower(s), or any other
guarantor or surety under this Agreement or any other Financing Document), the
Sponsor shall,
 

--------------------------------------------------------------------------------


 
 to the fullest extent it may do so under applicable law, not assert any
defense, claim or counterclaim denying liability hereunder on the basis that
this Agreement or any other Financing Document is an executory contract or a
"financial accommodation" that cannot be assumed, assigned or enforced or on any
other theory directly or indirectly based on Sections 365(c)(1), 365(c)(2) or
365(e)(2) of the Bankruptcy Code, or equivalent provisions of the law or
regulations of any other jurisdiction with respect to any proceedings or any
successor provision of law of similar import. If a Bankruptcy Event with respect
to any Borrower or any other guarantor or surety shall occur, the Sponsor
agrees, after the occurrence of such Bankruptcy Event, to reconfirm in writing,
to the extent permitted by applicable Laws, its pre-petition waiver of any
protection to which it may be entitled under Sections 365(c)(1), 365(c)(2) and
365(e)(2) of the Bankruptcy Code or equivalent provisions of the laws or
regulations of any other jurisdiction with respect to proceedings and, to give
effect to such waiver, the Sponsor consents, to the fullest extent it may do so
under applicable law, to the assumption and enforcement of each provision of
this Agreement and any other Financing Document by the debtor-in-possession or
the trustee in bankruptcy of the relevant Borrower(s) or of any other guarantor
or surety, as the case may be; and
 
ARTICLE VII
 
Miscellaneous
 
Section 7.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any of the Sponsor or the
Borrowers' Agent from this Agreement, shall be effective unless in writing
signed by the Administrative Agent, the Sponsor and the Borrowers' Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.
 
Section 7.02. Applicable Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO CONFLICTS OF
LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
(b) SUBMISSION TO JURISDICTION. EACH OF THE BORROWERS' AGENT AND THE SPONSOR
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER FINANCING DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE BORROWERS' AGENT
AND THE SPONSOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
STATE OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE BORROWERS' AGENT AND THE SPONSOR AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER FINANCING DOCUMENT SHALL AFFECT
ANY RIGHT THAT ANY OF THE BORROWERS' AGENT, THE SPONSOR, THE ADMINISTRATIVE
AGENT OR ANY OTHER SENIOR SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT AGAINST
THE BORROWERS' AGENT, THE SPONSOR OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 

--------------------------------------------------------------------------------


 
(c) WAIVER OF VENUE. EACH OF THE BORROWERS' AGENT AND THE SPONSOR IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
FINANCING DOCUMENT IN ANY COURT REFERRED TO IN SECTION 7.02(b). EACH OF THE
BORROWERS' AGENT AND THE SPONSOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d) Appointment of Process Agent and Service of Process. Each of the Borrowers'
Agent and the Sponsor hereby irrevocably appoints CT Corporation System with an
office on the date hereof at 111 Eighth Avenue, New York, New York 10011, United
States, as its agent to receive on behalf of itself services of copies of the
summons and complaint and any other process that may be served in any such
action or proceeding in the State of New York. If for any reason the Process
Agent shall cease to act as such for the Borrowers' Agent or the Sponsor, each
of the Borrowers' Agent and the Sponsor, as the case may be, hereby agrees to
designate a new agent in the State of New York on the terms and for the purposes
of this Section 7.02 reasonably satisfactory to the Administrative Agent. Such
service may be made by mailing or delivering a copy of such process to the
Borrowers' Agent or the Sponsor in care of the Process Agent at the Process
Agent's above address, and the each of the Borrowers' Agent and the Sponsor, as
the case may be, hereby irrevocably authorizes and directs the Process Agent to
accept such service on its behalf. As an alternative method of service, each of
the Borrowers' Agent and the Sponsor, as the case may be, also irrevocably
consents to the service of any and all process in any such action or proceeding
by the air mailing of copies of such process to the Borrowers' Agent or the
Sponsor at its then effective notice address pursuant to Section 7.09 (Notices
and Other Communications).
 
(e) Immunity. To the extent that either the Borrowers' Agent or the Sponsor has
or hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, each of the Borrowers' Agent and the Sponsor hereby irrevocably
and unconditionally waives such immunity in respect of its obligations under the
Financing Documents and, without limiting the generality of the foregoing,
agrees that the waivers set forth in this Section 7.02(e) shall have the fullest
scope permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act.
 

--------------------------------------------------------------------------------


 
(f)   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT, THE OTHER FINANCING DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.02(f).
 
Section 7.03. Benefits of Agreement. Nothing in this Agreement or any other
Financing Document, express or implied, shall give to any Person, other than the
parties hereto and the Senior Secured Parties, and each of their successors and
permitted assigns under this Agreement or any other Financing Document, any
benefit or any legal or equitable right or remedy under this Agreement.
 
Section 7.04. Expenses. Each of the Borrowers and the Sponsor agree to pay on
demand to the Administrative Agent (a) all reasonable costs and reasonable and
documented expenses incurred by the Administrative Agent (including the
reasonable and documented fees, expenses and disbursements of counsel) incident
to its exercise of any of its rights (or the rights of any other Senior Secured
Party) under this Agreement and (b) all costs and expenses incurred by the
Administrative Agent (including the fees, expenses and disbursements of counsel)
incident to its enforcement, protection or preservation of any of its rights,
remedies or claims (or the rights or claims of any other Senior Secured Party)
under this Agreement.
 
Section 7.05. Interest. Any amount required to be paid by the Borrowers or the
Sponsor pursuant to the terms hereof that is not paid when due shall bear
interest at the Default Rate or the maximum rate permitted by law, whichever is
less, from the date due until paid in full in cash.
 
Section 7.06. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by each of the parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or portable
document format ("pdf") shall be effective as delivery of a manually executed
counterpart of this Agreement.
 

--------------------------------------------------------------------------------


 
Section 7.07. Entire Agreement. This Agreement, together with each other
Financing Document, is intended by the parties as a final expression of their
agreement and is intended as a complete and exclusive statement of the terms and
conditions thereof.
 
Section 7.08. No Waiver; Cumulative Remedies. No failure by the Administrative
Agent to exercise, and no delay by the Administrative Agent in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Financing
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
 
Section 7.09. Notices and Other Communications. (a)  Except as provided in
Section 7.09(b), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows:
 
If to the Administrative Agent:
 
WestLB AG, New York Branch
1211 Avenue of the Americas
New York, NY 10036
Attention: Yolette Salnave / Andrea Bailey
Phone: 212-852-5994 / 212-597-1158
Facsimile: 212-302-7946
E- mail Address: NYC_Agency_Services@WestLB.com


If to the Borrowers' Agent:
 
Pacific Ethanol Holding Co. LLC
c/o Pacific Ethanol, Inc.
5711 N. West Avenue
Fresno, CA 83711
Attention: Jeff Manternach
Telephone: (559) 435-1771
Facsimile:  (559) 435-1478


with a copy to:


Pacific Ethanol, Inc.
400 Capital Mall, Suite 2060
Sacramento, CA 95814
Attention: General Counsel
Telephone: (916) 403-2130
Facsimile: (916) 446-3937
 

--------------------------------------------------------------------------------



 
If to the Sponsor:


Pacific Ethanol, Inc.
5711 N. West Avenue
Fresno, CA 83711
Attention: Jeff Manternach
Telephone: (559) 435-1771
Facsimile:  (559) 435-1478


with a copy to:


Pacific Ethanol, Inc.
400 Capital Mall, Suite 2060
Sacramento, CA 95814
Attention: General Counsel
Telephone: (916) 403-2130
Facsimile: (916) 446-3937
 


 
(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).
 
(c) Each of the parties hereto may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.
 
Section 7.10. Reinstatement. This Agreement and the Sponsor's obligations
hereunder shall continue to be effective or be automatically reinstated, as the
case may be, if at any time (a) any payment pursuant to this Agreement or (b) in
the event that this Agreement or any obligations hereunder were terminated as a
result of the repayment in full of the Loans, any amount of such payment, in
either such case is rescinded, invalidated, declared to be fraudulent or
preferential, set aside or must otherwise be restored or returned upon the
insolvency, bankruptcy, reorganization, liquidation of any of the Borrowers, the
Sponsor or any other Person party to a Financing Document or upon the
dissolution of, or appointment of any intervenor or conservator of, or trustee
or similar official for, any of the Borrowers, the Sponsor any other Person
party to a Financing Document or any substantial part of any of any Borrower's,
the Sponsor's or any other such Person's assets, or otherwise, all as though
such payments had not been made, and the Borrowers' Agent and the Sponsor shall
pay the Administrative Agent on demand all reasonable costs and out-of-pocket
expenses (including reasonable fees, expenses and disbursements of counsel)
incurred by the Administrative Agent in connection with such rescission or
restoration.
 

--------------------------------------------------------------------------------


 
Section 7.11. Rights of the Administrative Agent. The Administrative Agent shall
be entitled to the rights, protections, immunities and indemnities set forth in
the Credit Agreement, and the Financing Documents, as if specifically set forth
herein.
 
Section 7.12. Severability. If any provision of this Agreement or any other
Financing Document is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Financing Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
Section 7.13. Successions and Assignments. This Agreement shall (a) be binding
upon the Borrowers, the Borrowers' Agent, the Sponsor, the Administrative Agent
and their respective successors and assigns; and (b) inure, together with the
rights and remedies of the Administrative Agent, to the benefit of the
Administrative Agent, the Senior Secured Parties and their respective successors
and permitted assigns.
 
Section 7.14. Survival. Notwithstanding anything in this Agreement to the
contrary, Section 7.04 (Expenses) and Section 7.05 (Interest) shall survive the
termination of this Agreement. 
 
Section 7.15. Time. Time is of the essence of this Agreement.
 
Section 7.16. Waiver of Litigation Payments. To the extent that the Borrowers'
Agent or the Sponsor may, in any action, suit or proceeding brought in any of
the courts referred to in Section 7.02(b) (Applicable Law; Jurisdiction; Etc.)
or elsewhere arising out of or in connection with this Agreement or any other
Financing Document, be entitled to the benefit of any provision of law requiring
the Administrative Agent or any other Senior Secured Party in such action, suit
or proceeding to post security for the costs of the Borrowers' Agent or the
Sponsor or to post a bond or to take similar action, each of the Borrowers'
Agent and the Sponsor hereby irrevocably waives such benefit, in each case to
the fullest extent now or in the future permitted under the laws of the State of
New York or, as the case may be, the jurisdiction in which such court is
located.
 
Section 7.17. Term of Agreement. Subject to Section 7.10 (Reinstatement) and as
otherwise provided in Section 7.14 (Survival), this Agreement shall remain in
effect until the earliest to occur of (a) the Discharge Date, (b) the expiration
of the final Warranty Period for the Warranty Plants and (c) the date on which
the Sponsor's obligations under Article II have terminated in accordance with
Section 2.06 (Termination of Sponsor's Funding Obligations) (subject to any
reinstatement as described in such Section 2.06) and the aggregate amount of all
Sponsor Warranty Payments equals the Warranty Funding Cap (subject to any
reinstatement of the Warranty Funding Cap in accordance with Section 4.02
(Adjustments to Warranty Funding Cap and Sponsor Funding Cap)).
 
(remainder of this page intentionally left blank)
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties, acting through their duly authorized
representatives, have caused this Sponsor Support Agreement to be executed in
their respective names as of the day and year first written above.
 



 
PACIFIC ETHANOL HOLDING CO. LLC,
 
as the Borrowers' Agent,
 
 
 
By: /s/ JEFFREY MANTERNACH
 
Name: Jeffrey Manternach
 
Title: Vice President Finance
 
 
PACIFIC ETHANOL, INC.,
 
as the Sponsor
 
 
 
By: /s/ JEFFREY MANTERNACH
 
Name: Jeffrey Manternach
 
Title: Vice President Finance
 
 
WESTLB AG, NEW YORK BRANCH,
 
as the Administrative Agent
 
 
 
By: /s/ JAMES R. ANDERSON
 
Name: James R. Anderson
 
Title: Associate Director
 
 
 
By: /s/ PAUL VASTOLA
 
Name: Paul Vastola
 
Title: Director
 



 

 


--------------------------------------------------------------------------------

 

 
Exhibit A-1

[FORM OF]
DEFICIENCY NOTICE
 
[Administrative Agent Letterhead]
 
[Date]
 
Pacific Ethanol, Inc.
5711 N. West Avenue
Fresno, CA 83711
Attention: Jeff Manternach


with a copy to:


Pacific Ethanol, Inc.
400 Capital Mall, Suite 2060
Sacramento, CA 95814
Attention: General Counsel


 

 
Re:
Deficiency Notice

 
Ladies and Gentlemen:
 
Reference is made to the Sponsor Support Agreement, dated as of [_________],
2007 (the "Agreement"), among PACIFIC ETHANOL HOLDING CO. LLC, a Delaware
limited liability company (the "Borrowers' Agent"), PACIFIC ETHANOL, INC., a
Delaware corporation (the "Sponsor") and WESTLB AG, NEW YORK BRANCH, in its
capacity as administrative agent for the Lenders (together with its successors,
designees and assigns in such capacity, the "Administrative Agent"). Capitalized
terms used and not otherwise defined in this Deficiency Notice have the meanings
provided in the Agreement.
 
In accordance with Section 2.03(b) of the Agreement, the Administrative Agent
has determined that [that a Project Completion Deficiency exists] [that
specified amounts will become due and payable by or on behalf of one or more of
the Borrowers within the fifteen (15) Business Days immediately following the
date hereof and, if not paid when due, such failure to pay could result in a
Project Completion Deficiency, and the Administrative Agent reasonably believes
that the Borrowers will not have funds available to pay such amounts when due].
The Project Completion Deficiency relates to [Project Costs or other costs
associated with the [Stockton Plant] [Brawley Plant] [Burley Plant]]. The
Administrative Agent has determined that such Project Completion Deficiency
amounts to [____] Dollars ($[_____]) (the "Project Completion Deficiency
Amount"). The Sponsor is hereby instructed to fund the Project Completion
Deficiency Amount in the form of a Sponsor Deficiency Payment directly to the
[Stockton] [Brawley] [Burley] Construction Account on or before [insert date
that is three (3) Business Days from the date of this notice] in accordance with
Section 2.04(a) of the Agreement.
 
(remainder of this page intentionally left blank)
 

A1-1


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Deficiency Notice to be
executed and delivered as of the day and year first above written.
 



 
WESTLB AG, NEW YORK BRANCH, 
 
as the Administrative Agent
 
 
 
By:
     
Name:
   
Title:
 
 
 
By:
     
Name:
   
Title:

 

 
A1-2


--------------------------------------------------------------------------------

 


Exhibit A-2
 

[FORM OF]
DEFICIENCY NOTICE
 
[Borrower's Letterhead]
 
[Date]
 
Pacific Ethanol, Inc.
5711 N. West Avenue
Fresno, CA 83711
Attention: Jeff Manternach


with a copy to:


Pacific Ethanol, Inc.
400 Capital Mall, Suite 2060
Sacramento, CA 95814
Attention: General Counsel



 
Re:
Deficiency Notice

 
Ladies and Gentlemen:
 
Reference is made to the Sponsor Support Agreement, dated as of [_________],
2007 (the "Agreement"), among PACIFIC ETHANOL HOLDING CO. LLC, a Delaware
limited liability company (the "Borrowers' Agent"), PACIFIC ETHANOL, INC., a
Delaware corporation (the "Sponsor") and WESTLB AG, NEW YORK BRANCH, in its
capacity as administrative agent for the Lenders (together with its successors,
designees and assigns in such capacity, the "Administrative Agent"). Capitalized
terms used and not otherwise defined in this Deficiency Notice have the meanings
provided in the Agreement.
 
In accordance with Section 2.03(a) of the Agreement, the undersigned Borrower
has determined that [a Project Completion Deficiency exists] [specified amounts
will become due and payable by or on behalf of one or more of the Borrowers
within the twenty (20) Business Days immediately following the date hereof and,
if not paid when due, such failure to pay could result in a Project Completion
Deficiency, and the undersigned Borrower reasonably believes that it will not
have funds available to pay such amounts when due]. The Project Completion
Deficiency relates to [Project Costs or other costs associated with the
[Stockton Plant] [Brawley Plant] [Burley Plant] and [insert more detailed
description]]. The undersigned Borrower has determined that such Project
Completion Deficiency amounts to [____] Dollars ($[_____]) (the "Project
Completion Deficiency Amount"). The Sponsor is hereby instructed to fund the
Project Completion Deficiency Amount in the form of a Sponsor Deficiency Payment
directly to the [Stockton] [Brawley] [Burley] Construction Account on or before
[insert date that is three (3) Business Days from the date of this notice] (or,
if later, the Business Day immediately following the Independent Engineer's
approval of this Deficiency Notice) in accordance with Section 2.04(a) of the
Agreement.
 
(remainder of this page intentionally left blank)
 

A2-1


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Deficiency Notice to be
executed and delivered as of the day and year first above written.
 



 
[_____________________],
 
as Borrower
 
 
 
By:
   
 
Name:
 
 
 
Title:
 

 




[Accepted and Approved as of
___________. 20___ by:


[_____________________________],
as the Independent Engineer
 


 
By: _____________________
Name:
 
Title:
 
 
By: _____________________
Name:
 
Title:]
 
[Note: IE Signature block to be included if required pursuant to Section
2.03(a)]
 





A2-2


--------------------------------------------------------------------------------

 

Exhibit B-1
 


[FORM OF]
WARRANTY NOTICE
 
[Administrative Agent Letterhead]
 
[Date]
 
Pacific Ethanol, Inc.
5711 N. West Avenue
Fresno, CA 83711
Attention: Jeff Manternach


with a copy to:


Pacific Ethanol, Inc.
400 Capital Mall, Suite 2060
Sacramento, CA 95814
Attention: General Counsel



 
Re:
Warranty Notice

 
Ladies and Gentlemen:
 
Reference is made to the Sponsor Support Agreement, dated as of [_________],
2007 (the "Agreement"), among PACIFIC ETHANOL HOLDING CO. LLC, a Delaware
limited liability company (the "Borrowers' Agent"), PACIFIC ETHANOL, INC., a
Delaware corporation (the "Sponsor") and WESTLB AG, NEW YORK BRANCH, in its
capacity as administrative agent for the Lenders (together with its successors,
designees and assigns in such capacity, the "Administrative Agent"). Capitalized
terms used and not otherwise defined in this Warranty Notice have the meanings
provided in the Agreement.
 
In accordance with Section 3.03(b) of the Agreement, the Administrative Agent
has determined that a Warranty Claim exists with respect to the [Boardman
Plant] [Stockton Plant] [Brawley Plant] [Burley Plant].
 
[Such Warranty Claim is a Warranty Performance Claim and relates to [insert
description]. The Sponsor is hereby instructed to perform, or cause to be
performed, all Warranty Work related to this Warranty Claim in accordance with
Section 3.04(a) of the Agreement.] [To be included for Warranty Performance
Claims.]
 
[Such Warranty Claim is a Warranty Payment Claim in the amount of [____] Dollars
($[_____]) (the "Warranty Payment Amount") and relates to [insert description].
The Sponsor is hereby instructed to fund the Warranty Payment Amount in the form
of a Sponsor Warranty Payment directly to the
[Boardman] [Stockton] [Brawley] [Burley] Warranty Account on or before [insert
date that is three (3) Business Days from the date of this notice] in accordance
with Section 3.05(a) of the Agreement.] [To be included for Warranty Payment
Claims.]
 
(remainder of this page intentionally left blank)
 

B1-1


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Warranty Notice to be
executed and delivered as of the day and year first above written.
 



 
WESTLB AG, NEW YORK BRANCH, 
 
as the Administrative Agent
 
 
 
By:
     
Name:
   
Title:
 
 
 
By:
     
Name:
   
Title:

 


B1-2


--------------------------------------------------------------------------------

 

Exhibit B-2

[FORM OF]
WARRANTY NOTICE
 
[Borrower's Letterhead]
 
[Date]
 
Pacific Ethanol, Inc.
5711 N. West Avenue
Fresno, CA 83711
Attention: Jeff Manternach


with a copy to:


Pacific Ethanol, Inc.
400 Capital Mall, Suite 2060
Sacramento, CA 95814
Attention: General Counsel



 
Re:
Warranty Notice

 
Ladies and Gentlemen:
 
Reference is made to the Sponsor Support Agreement, dated as of [_________],
2007 (the "Agreement"), among PACIFIC ETHANOL HOLDING CO. LLC, a Delaware
limited liability company (the "Borrowers' Agent"), PACIFIC ETHANOL, INC., a
Delaware corporation (the "Sponsor") and WESTLB AG, NEW YORK BRANCH, in its
capacity as administrative agent for the Lenders (together with its successors,
designees and assigns in such capacity, the "Administrative Agent"). Capitalized
terms used and not otherwise defined in this Warranty Notice have the meanings
provided in the Agreement.
 
In accordance with Section 3.03(a) of the Agreement, the undersigned Borrower
has determined that a Warranty Claim exists with respect to the [Boardman
Plant] [Stockton Plant] [Brawley Plant] [Burley Plant].
 
[Such Warranty Claim is a Warranty Performance Claim and relates to [insert
description]. The Sponsor is hereby instructed to perform, or cause to be
performed, all Warranty Work related to this Warranty Claim in accordance with
Section 3.04(a) of the Agreement.] [To be included for Warranty Performance
Claims.]
 
[Such Warranty Claim is a Warranty Payment Claim in the amount of [____] Dollars
($[_____]) (the "Warranty Payment Amount") and relates to [insert description].
The Sponsor is hereby instructed to fund the Warranty Payment Amount in the form
of a Sponsor Warranty Payment directly to the
[Boardman] [Stockton] [Brawley] [Burley] Warranty Account on or before [insert
date that is three (3) Business Days from the date of this notice] (or, if
later, the Business Day immediately following the Independent Engineer's
approval of this Warranty Notice) in accordance with Section 3.05(a) of the
Agreement.] [To be included for Warranty Payment Claims.]
 
(remainder of this page intentionally left blank)
 

B2-1


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Warranty Notice to be
executed and delivered as of the day and year first above written.
 
 



 
[_____________________],
 
as Borrower
 
 
 
By:
   
 
Name:
 
 
 
Title:
 

 




[Accepted and Approved as of
___________. 20___ by:


[_____________________________],
as the Independent Engineer
 


 
By: _____________________
Name:
 
Title:
 
 
By: _____________________
Name:
 
Title:]
 
[Note: IE Signature block to be included if required pursuant to Section
3.03(a)]
 
 
 
B2-2

 

